                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF WISCONSIN


CHRISTOPHER M. KOSAKOSKI,

              Plaintiff,

      v.                                             Case No. 20-CV-786

MR. DUPREY,

              Defendant.


                                      ORDER


      On July 8, 2020, the court screened pro se plaintiff Christopher Kosakoski’s

complaint under 42 U.S.C. § 1983, concluded that he failed to state a claim, dismissed

the case, and entered a strike. (ECF No. 9.) Kosakoski moves for reconsideration of

that decision. (ECF No. 11.)

      Although Kosakoski does not provide the basis for his motion, I will construe

it as if brought under Federal Rule of Civil Procedure 59(e). Rule 59(e) allows a party

to move to alter or amend a judgment within 28 days of the entry of judgment.

A motion under Rule 59(e) may be granted only if a party can “clearly establish”

either newly discovered evidence or a manifest error of law of fact warranting relief.

Harrington v. City of Chicago, 433 F.3d 542, 546 (7th Cir. 2006) (citing Romo v. Gulf

Stream Coach, Inc., 250 F.3d 1119, 1122 n. 3 (7th Cir. 2001), and Bordelon v. Chicago

Sch. Reform Bd. of Trs., 233 F.3d 524, 529 (7th Cir. 2000)). A “manifest error of law”

“is not demonstrated by the disappointment of the losing party. It is the ‘wholesale




           Case 2:20-cv-00786-NJ Filed 09/02/20 Page 1 of 3 Document 12
disregard, misapplication, or failure to recognize controlling precedent.’” Oto v.

Metropolitan Life Ins. Co., 224 F.2d 601, 606 (7th Cir. 2000) (quoting Sedrak v.

Callahan, 987 F. Supp. 1063, 1069 (N.D. Ill. 1997)).

      In my screening order, I noted that it was “possible” Kosakoski sought to state

a claim that the defendant had denied him access to the courts. (ECF No. 9 at 5.)

Kosakoski seizes on the court’s analysis and now insists in his motion for

reconsideration that he intended to state an access-to-courts claim in his complaint.

(ECF No. 11 at 1.) Kosakoski cannot raise issues for the first time in a motion for

reconsideration that he could have brought in the complaint. See Mungo v. Taylor,

355 F.3d 969, 978 (7th Cir. 2004) (citing Havoco of Am., Ltd. v. Sumitomo Corp. of

Am., 971 F.2d 1332, 1336 (7th Cir. 1992)). Nonetheless, I concluded that Kosakoski’s

allegations failed to state an access-to-courts claim, and he points to nothing

suggesting my conclusion was a manifest error of law.

      Kosakoski attached a letter dated June 26, 2020, from the Supreme Court of

Wisconsin, Office of Lawyer Regulation. (ECF No. 11-1.) The letter addresses a

complaint Kosakoski filed against his attorney in his state-court criminal matter,

concluding that there is not enough information to proceed on his claim that the

attorney violated any rules of professional conduct. (Id.) Kosakoski cites that letter

as proof his criminal matter was ongoing, and the defendant was wrong to withhold

his legal materials related to that case. (ECF No. 11 at 2.) But the letter states that

his petition against his attorney remains open (and only for thirty days after the date

of the letter), not that his criminal case remains open. In fact, the letter references

                                          2



         Case 2:20-cv-00786-NJ Filed 09/02/20 Page 2 of 3 Document 12
Kosakoski’s letter to the state circuit court requesting that his appeal rights be

reinstated. (ECF No. 11-1 at 2.) As I noted in the screening order, Kosakoski was

sentenced in his state-court matter on June 27, 2019; and on April 27, 2020, the court

of appeals denied him additional time to seek postconviction relief. (ECF No. 9 at 6.)

This letter does not affect my conclusion that Kosakoski did not have a meritorious

challenge to his conviction pending, so the defendant may not be liable for

withholding his legal materials relevant to that challenge. (Id. at 5–6.)

      Kosakoski asserts that the defendant’s actions “caused Plaintiff to file his

original claim in the § 1983 format[,] which was not the correct format to do so.” (ECF

No. 11 at 2.) The problem is not that his § 1983 complaint was the incorrect format

in which to bring his claims. The problem is that the allegations in the complaint,

even liberally construed, do not state a claim. Nothing in Kosakoski’s motion suggests

my conclusion was in error. He remains responsible for paying the remainder of the

filing fee, and his strike stands.

      IT IS THEREFORE ORDERED that Kosakoski’s motion for reconsideration

(ECF No. 11) is DENIED.

      Dated at Milwaukee, Wisconsin, this 2nd day of September, 2020.

                                               BY THE COURT:


                                               s/Nancy Joseph
                                               Nancy Joseph
                                               United States Magistrate Judge




                                           3



         Case 2:20-cv-00786-NJ Filed 09/02/20 Page 3 of 3 Document 12
